 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CANDACE GEORGESON,                                  Case No. 1:19-cv-00771-SAB

12                  Plaintiff,                           ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
14   COUNTY OF FRESNO, et al.,                           APPLICATION

15                  Defendants.                          (ECF No. 2)

16                                                       TWENTY DAY DEADLINE

17

18          Candace Georgeson (“Plaintiff”) filed the complaint in this action on May 31, 2019.

19 (ECF No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an application to
20 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, Plaintiff’s application was

21 contains inconsistencies that preclude the Court from determining if she is entitled to proceed in

22 forma pauperis in this action. Plaintiff indicated that she does not receive monies from any

23 source, including “pensions, annuities, or life insurance payments” but indicated that she has

24 money in the bank from retirement which indicates that she may be receiving income.

25          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

26 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is
27 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

28 full.


                                                     1
 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 4                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 6                  $400.00 filing fee for this action, or (2) complete and file the enclosed

 7                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 8                  Form) – AO 239; and

 9          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

10                  to pay the filing fee and failure to comply with a court order.

11
     IT IS SO ORDERED.
12

13 Dated:        June 3, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
